DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 06/24/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 22 are objected to because of the following informalities: “being configured communicates” which has a grammar issue. Suggest changing to “configured to communicate”.  Appropriate correction is required.
Claims 23-36 are objected to because of the following informalities: “An apparatus as claimed”. Since claims 23-36 are all dependent claims, suggest changing to “The apparatus as claimed”. Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22: this claim recites limitations “the signal from the audio capture device”, “the unwanted residual signal”, and “this unwanted remnant signal” without providing any introduction or definition of the above limitations and how they are related to each other which result in the claim is not clearly comprehended. Because of all of the above issues, the scope of the claim cannot be set and the claim is indefinite.
Regarding claim 23: this claim recites limitations “the leftover unwanted residual signal after cancellation”, “this unwanted remnant signal following noise cancellation”, and “the inverted phase” without providing any introduction or definition of the above limitations and how they are related to each other which result in the claim is not clearly comprehended. Because of all of the above issues, the scope of the claim cannot be set and the claim is indefinite.
Dependent claims 24-36: these claims are also rejected under the same reasons because of their dependency on the defected parent claims 22 and 23.
Claim 22 recites the limitations "the electronic domain" in line 5, “the signal from the audio capture device” in line 10, “the unwanted residual signal” in line 11, and “this unwanted remnant signal” in line 13 of the claim.  There are insufficient antecedent basis for these limitations in the claim.
Claim 23 recites the limitations “the leftover unwanted residual signal” in line 7, “this unwanted remnant signal” in line 9, and “the inverted phase” in line 10 of the claim.  There are insufficient antecedent basis for these limitations in the claim.
Claim 24 recites the limitations “the external ambient noise” and “the acoustic domain” in line 3; and “the inverted phase” in line 6 of the claim.  There are insufficient antecedent basis for these limitations in the claim.
Claim 25 recites the limitation “the inverted phase” in line 5 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 26 recites the limitation “the residual signal” in line 4 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L TON whose telephone number is (571)270-7839. The examiner can normally be reached Monday - Friday 8:00 AM - 6:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian C Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L TON/Primary Examiner, Art Unit 2654